DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4-5 are objected to because of the following informalities:  
Claim 1, line 17 reads “on two side of” it should read --on two sides of--.
Claim 4, lines 1-4 up until “two symmetrical second pedals” is redundantly claimed from claim 1, only the limitation of “two symmetrical contact sheets behind the two symmetrical second pedals” further limits claim 1.
Claim 5, line 3 reads “middle thereof” it should read --a middle thereof--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya et al. (U.S. Patent App. Pub. No. 2020/0297560; hereinafter Montoya) in view of Wallis (U.S. Patent No. 9,107,507), Bardgett et al (U.S. Patent App. Pub. No. 2020/0237602; hereinafter Bardgett), and McCaffery (U.S. Patent No. 10,595,684).
Regarding claim 1, Montoya teaches: A multifunctional wheelchair (Montoya: Abstract) comprising:
	a body (Montoya: Fig. 1, element 100; wheelchair) including a retractable mounting (Montoya: Fig. 1, element 110; chassis), a chair back (Montoya: Fig. 1, element 3; back support) rotatably connected on a rear side of the retractable mounting (Montoya; Para. 27, lines 7-9), at least one drive device (Montoya: Fig. 2, element 10; tilt actuators) fixed between the chair back and the retractable mounting (Montoya: para. 27, lines 4-6, 19-20) so that the chair back is driven by the first drive device to adjustably rotate to a desired angle (Montoya: para. 28, lines 5-16), two frames symmetrically mounted on two sides of the retractable mounting (Montoya: Fig. 2, element 40A-B; chassis bars; para. 24, lines 1-3) and two armrests (Montoya: Fig. 1, element 26; arm rests) arranged on the two frames (Montoya: para. 26, lines 11-13), wherein the two frames have two main wheels (Montoya: Fig. 1, element 15; rear wheels) rotatably connected on outer sides of the two frames adjacent to rear ends of the body (Montoya: Fig. 1, para. 25, lines 1-7), and the two frames have two guide wheels (Montoya: Fig. 1, element 18; front wheels) rotatably connected on front ends of the frames (Montoya: para. 24; lines 3-10), and a respective armrest has an abutting portion disposed thereon (Montoya: Fig. 1, element 26a; pads), wherein the retractable mounting have two racks symmetrically fixed on two side of a front end thereof (Montoya: Figs. 1-2; 4; element 20; leg rests), and the two racks have two symmetrical second pedals (Montoya: Fig. 4);
	a support plate detachably engaged on the retractable mounting of the body (Montoya: para. 26, lines 8-10);
	However, Montoya does not teach: 
	the two armrests are arranged on a second drive device so as to be driven by the second drive device to lift or descend adjustably
	a lifting seat removably engaged on the retractable mounting of the body, wherein the lifting seat includes a saddle on a third drive device which is configured to drive the saddle to lift or descend adjustably; and
	a shampoo basin detachably connected on a top of the chair back of the body, and the shampoo basin including a washing chamber.
	However, in the same field of endeavor, Wallis teaches:
	the two armrests (Wallis: Fig. 1, element 102; arm) are arranged on a second drive device (Wallis: Fig. 1, element 120: linear actuator) so as to be driven by the second drive device to lift or descend adjustably (Wallis: col. 4, lines 22-35).
	Additionally, in the same field of endeavor, Bardgett teaches: 
a lifting seat (Bardgett: Fig. 1, 4; element 4, 6; position changing device, movable seat assembly) removably engaged (Bardgett: para. 48) on the retractable mounting of the body (Bardgett: Figs. 1, 4; element 33; parallel bars), wherein the lifting seat includes a saddle (Figs. 2, 4; element 62; support element; para. 145) on a third drive device (Fig. 4, element 44; linear actuator) which is configured to drive the saddle to lift or descend adjustably (Bardgett: para. 122).
	Further, in the same field of endeavor, McCaffery teaches: 
	a shampoo basin (McCaffery: Fig. 18, element 640; collection gutter) detachably connected (McCaffery: col. 13, line 67 – col. 14, line 2) on a top of the chair back of the body (McCaffery: Fig. 19), and the shampoo basin including a washing chamber (McCaffery: Fig. 18; Examiner note: the washing chamber is the area inside the collection gutter 640).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair disclosed by Montoya with the adjusting telescoping arm disclosed by Wallis, the position changing device of Bardgett, and the 
	One of ordinary skill in the art would have been motivated to modify Montoya in view of Wallis in order to allow for ingress/egress of the chair without interference of the armrest, allow the adjustable armrest to be locked at the comfortable desired height, and has minimal exposed components. (Wallis: col. 1, lines 35-37; 50-60).
	One of ordinary skill in the art would have been motivated to modify Montoya in view of Bardgett in order to allow the user to switch from a sitting to standing position with reduced or eliminated risk of falling (Bardgett: para. 13).
	One of ordinary skill in the art would have been motivated to modify Montoya in view of McCaffery in order to allow a person to be washed while not being exposed to standing water (McCaffery: Col. 4, lines 25-29).
	Regarding claim 3, Montoya teaches: wherein the chair back has two handles symmetrically extending backward from a top thereof (Montoya: Figs. 2-3).
	Regarding claim 4, Montoya teaches: wherein the retractable mounting have two racks symmetrically fixed on two side of a front end thereof (Montoya: Figs. 1-2; 4; element 20; leg rests), and the two racks have two symmetrical second pedals and two symmetrical contact sheets behind the two symmetrical second pedals (Montoya: Figs. 1, 4).
	Regarding claim 7, The combination of Montoya in view of Wallis, Bardgett, and McCaffery teaches: wherein the first drive device (Montoya: para. 27, lines 16-19), the second drive device (Wallis: col. 3, lines 65-67), and the third drive device (Bardgett: Fig. 4; para. 125-126) are a pneumatic bar.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya in view of Wallis, Bardgett, and McCaffery as applied to claim 1 above, and further in view of Nishiwaki (U.S. Patent App. Pub. No. 2006/0208554).
	Regarding claim 2, Montoya does not teach: wherein the body further includes two wheel sets symmetrically extending downward from a rear side of the retractable mounting, and a respective wheel set has an auxiliary wheel and a first pedal.
	However, in the same field of endeavor, Nishiwaki teaches:
wherein the body further includes two wheel sets (Nishiwaki: Fig. 16, element 110a-b; rear casters) symmetrically extending downward from a rear side of the retractable mounting (Nishiwaki: para. 49), and a respective wheel set has an auxiliary wheel and a first pedal (Nishiwaki: Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair disclosed by Montoya with the rear casters disclosed by Nishiwaki. One of ordinary skill in the art would have been motivated to make this modification in order to provide support for the wheelchair when the backrest is in the reclined position.
Regarding claim 5, Montoya does not teach: wherein the support plate includes a hollow portion formed on middle thereof.
However, in the same field of endeavor, Nishiwaki teaches:
wherein the support plate (Nishiwaki: Fig. 1, element 20; seating surface) includes a hollow portion formed on middle thereof (Nishiwaki: Fig. 1, element 22; opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair disclosed by Montoya with the opening in the seating surface disclosed by Nishiwaki: one of ordinary skill in the art would have been motivated to make this modification in order to allow the occupant to use the expel bodily wastes without leaving the wheelchair (Nishiwaki: para. 51).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./            Examiner, Art Unit 3611                                                                                                                                                                                            

/JACOB B MEYER/            Primary Examiner, Art Unit 3618